DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   DAURIANNE GORDON-BROWN,
                           Appellant,

                                    v.

                              DELVIN JONES,
                                 Appellee.

                               No. 4D21-780

                              [July 29, 2021]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Kaplan, Judge; L.T. Case No.
DVCE20-004004.

  Daurianne Gordon-Brown, Miami, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.